Exhibit 10.1

March 1, 2019

Life Storage, Inc.

Life Storage LP

6467 Main Street

Williamsville, New York 14221

Attn: Joseph V. Saffire

 

  Re:

Employment Agreement by and among Life Storage, Inc. (the “Corporation”), Life
Storage LP (the “Partnership”) and Joseph Saffire (the “Executive”) dated as of
November 1, 2017 (the “Employment Agreement”)

Dear Joe:

Reference is hereby made to the Employment Agreement. Capitalized terms not
defined herein shall have such meanings as set forth in the Employment
Agreement.

This letter will confirm that as of March 1, 2019, your employment position with
the Company shall be changed from Chief Investment Officer to Chief Executive
Officer. Also, effective on March 1, 2019, your annual salary will be changed to
$525,000. The other terms of your Employment Agreement remain unchanged.

 

LIFE STORAGE, INC. By:  

/s/ Mark G. Barberio

  Mark G. Barberio, Chairman

 

Acknowledged and Agreed:

/s/ Joseph V. Saffire

Joseph V. Saffire